Mr. Justice Gary delivered the opinion of the Court. The appellant was the solicitor for the wife of the appellee, in a bill filed by her for a divorce. The appellant prepared a petition for alimony and solicitor’s fees, but before anything could be done upon it the husband and wife came together again and refused to pay the appellant for his services. The suit being still pending, he filed a petition on his own behalf, that the appellee might be compelled to pay him. With or without the statute of 1874, all orders for alimony or suit money against a husband, party to a divorce suit, are to be in favor of, or for the benefit of—so far as the record shows—the wife herself. Parties supplying her with food, clothes and lodging pendente lite, can not come to the court for compensation. That his client may prove fickle is one of the risks taken by a lawyer filing a bill for a divorce on behalf of a married woman who has no property. The divorce suit was dismissed by a part of the same order denying him relief. He had no standing in court, and the order appealed from is affirmed., McCullough v. Murphy, 45 Ill. 256.